 


109 HR 3267 IH: Domestic Partnership Benefits and Obligations Act
U.S. House of Representatives
2005-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3267 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2005 
Mr. Frank of Massachusetts (for himself, Mr. Pastor, Mr. Filner, Ms. Lee, Mr. Owens, Mr. Schiff, Mr. Dingell, Ms. Moore of Wisconsin, Mr. McDermott, Mr. Grijalva, Mr. Capuano, Mr. Engel, Ms. Woolsey, Mr. Emanuel, Mr. Waxman, Mr. Sabo, Mr. George Miller of California, Mr. Olver, Ms. Schakowsky, Mr. Abercrombie, Mr. Berman, Mr. Case, Mr. Sherman, Mr. Gutierrez, Ms. Carson, Mr. Stark, Mr. Allen, Mr. McGovern, Mr. Meek of Florida, Mrs. Jones of Ohio, Ms. Matsui, Mrs. Maloney, Ms. Baldwin, Ms. Slaughter, Mr. Langevin, Ms. Norton, Ms. Berkley, Mr. Holt, Mr. Meehan, Mr. Weiner, Mr. Hinchey, Ms. Watson, Mr. Sanders, Mr. Rangel, Mr. Price of North Carolina, Mrs. Lowey, Mr. Rothman, Mr. Larson of Connecticut, Mr. Clay, Mr. Inslee, Mr. Farr, Mr. Markey, and Ms. Harman) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide benefits to domestic partners of Federal employees. 
 
 
1.Short titleThis Act may be cited as the Domestic Partnership Benefits and Obligations Act. 
2.Benefits to domestic partners of Federal employees 
(a)In generalA domestic partner of an employee shall be entitled to benefits available to and obligations imposed upon a spouse of an employee. 
(b)Certification of eligibilityIn order to obtain benefits under this Act, an employee shall file an affidavit of eligibility for benefits with the Office of Personnel Management certifying that the employee and the domestic partner of the employee— 
(1)are each other’s sole domestic partner and intend to remain so indefinitely; 
(2)have a common residence, and intend to continue the arrangement; 
(3)are at least 18 years of age and mentally competent to consent to contract; 
(4)share responsibility for a significant measure of each other’s common welfare and financial obligations; 
(5)are not married to or domestic partners with anyone else; 
(6)understand that willful falsification of information within the affidavit may lead to disciplinary action and the recovery of the cost of benefits received related to such falsification; and 
(7) 
(A)are same sex domestic partners, and not related in a way that, if the 2 were of opposite sex, would prohibit legal marriage in the State in which they reside; or  
(B)are opposite sex domestic partners, and are not related in a way that would prohibit legal marriage in the State in which they reside. 
(c)Dissolution of partnership 
(1)In generalAn employee or domestic partner of an employee who obtains benefits under this Act shall file a statement of dissolution of the domestic partnership with the Office of Personnel Management not later than 30 days after the death of the employee or the domestic partner or the date of dissolution of the domestic partnership. 
(2)Death of employeeIn a case in which an employee dies, the domestic partner of the employee at the time of death shall be deemed a spouse of the employee for the purpose of receiving benefits under this Act. 
(3)Other dissolution of partnership 
(A)In generalIn a case in which a domestic partnership dissolves by a method other than death of the employee or domestic partner of the employee, any benefits received by the domestic partner as a result of this Act shall terminate. 
(B)ExceptionIn a case in which a domestic partnership dissolves by a method other than death of the employee or domestic partner of the employee, any health benefits received by the domestic partner as a result of this Act shall continue for a period of 60 days after the date of the dissolution of the partnership. The domestic partner shall pay for such benefits in the same manner that a former spouse would pay for such benefits under applicable provisions of chapter 89 of title 5, United States Code. 
(d)ConfidentialityAny information submitted to the Office of Personnel Management under subsection (b) shall be used solely for the purpose of certifying an individual’s eligibility for benefits under subsection (a). 
(e)DefinitionsFor purposes of this Act: 
(1)Domestic partnerThe term domestic partner means an adult person living with, but not married to, another adult person in a committed, intimate relationship. 
(2)BenefitsThe term benefits means benefits under— 
(A)chapter 81 of title 5, United States Code (relating to compensation for work injuries); 
(B)subchapter III of chapter 83 of such title (relating to the Civil Service Retirement System); 
(C)chapter 84 of such title (relating to the Federal Employees’ Retirement System); 
(D)chapter 87 of such title (relating to life insurance); and 
(E)chapter 89 of such title (relating to health insurance). 
(3)EmployeeThe term employee has the meaning given such term by— 
(A)section 8101(1) of title 5, United States Code, when used with respect to benefits described in paragraph (2)(A); 
(B)section 8331(1) of such title, when used with respect to benefits described in paragraph (2)(B); 
(C)section 8401(11) of such title, when used with respect to benefits described in paragraph (2)(C); 
(D)section 8701(a) of such title, when used with respect to benefits described in paragraph (2)(D); and 
(E)section 8901(1) of such title, when used with respect to benefits described in paragraph (2)(E).  
(4)ObligationsThe term obligations means any duties or responsibilities that would be incurred by the spouse of an employee. 
3.Exemption from tax for employer-provided fringe benefits to domestic partners 
(a)In generalSection 106 of the Internal Revenue Code of 1986 (relating to contributions by employer to accident and health plans) is amended by adding at the end the following new subsection: 
 
(e)Treatment of domestic partnersThe provisions of section 2 of the Domestic Partnership Benefits and Obligations Act shall apply to employees and domestic partners of employees for purposes of this section and any other benefit which is not includible in the gross income of employees by reason of an express provision of this chapter.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2005. 
 
